PER CURIAM.
Appellant seeks reversal of a final judgment, entered in accordance with a jury verdict, awarding appellee $75,000.00 as damages for the wrongful death of her husband.
We have reviewed the record on appeal and the briefs submitted by the parties, and our consideration thereof requires a conclusion that no error was committed in the proceedings below. Accordingly, the judgment of the lower court appealed from herein is affirmed.
JOHNSON, Acting C. J., and BOYER and MILLS, JJ., concur.